MEMORANDUM **
Leodegario Pineda Velazquez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to recon*693sider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying Pineda Velazquez’s motion to reconsider as untimely because the motion was filed more than two years after the BIA denied Pineda Velazquez’s motion to reopen. See 8 C.F.R. § 1003.2(b)(2) (a motion to reconsider must be filed within 30 days after the mailing of the BIA’s decision).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority under 8 C.F.R. § 1003.2(a). See Toufighi v. Mukasey, 538 F.3d 988, 993 n. 8 (9th Cir.2008).
In light of our disposition, we do not consider Pineda Velazquez’s remaining contentions.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.